Citation Nr: 9916735	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-20 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy, FRH [redacted].



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran's DD-214 reflects that he had 20 years, 3 months, 
and 23 days of active service, ending in April 1969.  The 
veteran died on December [redacted] 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania.  This is a contested claim.  

In her July 1997 Substantive Appeal, the appellant requested 
a Board hearing "if necessary."  However, she clarified in 
an August 1997 statement that she felt she had already been 
given a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appellant's claim has been obtained.

2.  In December 1982 the veteran completed an application for 
NSLI which became effective in January 1983.

3.  In a February 1987 beneficiary designation, the veteran 
designated the appellee, 
L. E., as the principal beneficiary for his NSLI proceeds. 

4.  The veteran did not change his designation of beneficiary 
after February 1987; the veteran died on December [redacted] 1996.

5.  The February 1987 beneficiary designation of record does 
not name the appellant as the principal beneficiary of the 
veteran's NSLI policy.


CONCLUSION OF LAW

The appellant is not entitled to the proceeds of the 
veteran's NSLI policy.  38 U.S.C.A. §§ 1917, 5107 (West 
1991); 38 C.F.R. § 8.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In December 1982, the veteran filed an application for 
National Service Life Insurance.  He named his father as the 
beneficiary.  The veteran's application was approved in 
January 1983, with the policy number RH [redacted] assigned. 

In a designation of beneficiary document dated August 1984, 
the veteran changed the beneficiary to his wife, C. E. W.  

In a designation of beneficiary document dated February 1986, 
the veteran changed the beneficiary to his grandson, C. D. M.

In a designation of beneficiary document dated February 1987, 
the veteran changed the beneficiary to L. E.  He described 
his relationship to her as "friend."

A copy of a marriage certificate shows that the veteran and 
L. E. were married in May 1988.  

A copy of a death certificate shows that the veteran died on 
December [redacted] 1996.  

In December 1996, the appellant (V. W.) filed a claim seeking 
entitlement to the proceeds of the veteran's NSLI policy.  

In December 1996, the appellee (L. M. E.) filed a claim 
seeking entitlement to the proceeds of the veteran's NSLI 
policy.  

In a January 1997 statement, the appellant stated that the 
appellee had "kicked out" the veteran in September 1993 and 
filed for divorce in early 1995 in Reno.  The appellant 
stated that she took care of the veteran when he came home 
from the Montgomery VA in March 1996 until he died in 
December 1996.  

In February 1997, the appellant submitted a hand-written 
document signed by the veteran.  The relevant portions of the 
document note that the veteran was writing this in case his 
pain took him, and that he wanted his car to go to his 
brother, and anything remaining to his mother. 

In a February 1997 statement, the appellant stated that the 
veteran had told her that as soon as he was able, he was 
going to change his will. 

In the appellant's May 1997 Notice of Disagreement, she 
stated that the veteran had told his brother that as soon as 
he felt up to it, he was going to have the VA take him so he 
could change his papers to reflect his mother's name, 
including beneficiary.  She stated that L. E. did not even 
come to see the veteran, even after he offered to pay her 
fare to Oceanside, although L. E. came with a truck as soon 
as she was notified of his death.  

In the appellant's July 1997 Substantive Appeal, she stated 
that the veteran and L. E. never really lived together as 
husband and wife.  She stated that since 1993, L. E. would 
not give the veteran an address or telephone number, and that 
before 1993, the veteran had lived in Ft. Walton Beach and L. 
E. had lived in Nevada.  The appellant stated that she took 
care of the veteran from March 1996 until his death in 
December. 

In a statement dated July 1997, the appellant stated that she 
felt that the veteran did not want L. E. to have the money 
and would have changed the beneficiary if he had been able 
to.  

In a statement dated August 1997, the appellant stated that 
both the veteran's son and his brother both believed that the 
veteran thought that the handwritten will was in lieu of his 
needing to go change the beneficiary in person since he was 
too ill to go.  

Analysis

The appellant's claim is well grounded.  All relevant facts 
pertaining to the claim have been properly developed and 
there is no further duty on the part of VA to assist her in 
the development of additional facts.  38 U.S.C.A. § 5107(a) 
(West 1991).

The appellant contends that she is entitled to the proceeds 
of the veteran's NSLI policy and should be recognized as the 
rightful beneficiary since according to her, the veteran 
wanted to change his beneficiary designation before he died, 
but was unable to do so for medical reasons. 

Basically, an NSLI policy is a contract between the veteran 
and the Federal Government, which assigns duties and 
responsibilities to the parties of the legally binding 
agreement.  The veteran, as the insured party, possessed the 
right to designate the beneficiary or beneficiaries of the 
policy, and at all times enjoyed the right to change the 
beneficiary or beneficiaries without the consent of such 
beneficiary or beneficiaries.  38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. § 8.22 (1998).

As the insurer, the Federal Government promised to pay the 
proceeds of the NSLI policy to whomever the veteran 
designated as the beneficiary or beneficiaries of the policy 
proceeds.  The last beneficiary designation by the veteran 
was made in favor of L. E. (the appellee).  The record does 
not reflect any subsequent change of beneficiary of the 
proceeds of the policy, nor does the appellant contend as 
much.  Rather, she contends that she should receive the 
proceeds since, according to her, the veteran would have 
changed the beneficiary designation to her name had he been 
medically able to.  In support of her claim the appellant 
submitted a document in which the veteran leaves all of his 
property and estate to the appellant except for his car. 

While the appellant's contentions have been considered, the 
terms of the veteran's NSLI policy must govern the outcome of 
this case.  These terms clearly state the Government's 
obligation to disburse the proceeds in accordance with the 
veteran's expressed designations.  There is simply no 
provision in the contract which authorizes the Government to 
ignore the veteran's named beneficiary in favor of the 
appellant.  

The fact that the veteran may have been divorced from the 
principal beneficiary does not take away his right under the 
policy to name her as the principal beneficiary.  38 U.S.C.A. 
§ 1917 (West 1991); 38 C.F.R. § 8.22 (1998).  In regard to 
the document submitted by the appellant, while a beneficiary 
designation and an optional settlement selection may be made 
by last will and testament duly probated, a change of 
beneficiary may not.  See 38 C.F.R. § 8.22 (1998).  Thus, the 
terms of the document submitted by the appellant do not 
change the NSLI policy provisions between the veteran and the 
Government.

In view of the undisputed fact that L. E. is the last person 
designated by the veteran as the principal beneficiary of the 
proceeds of his NSLI policy, she and she alone is entitled to 
payment.  Consequently, the appellant is not entitled to the 
proceeds of the veteran's NSLI policy.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the appellant's claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement by the appellant to the proceeds of the veteran's 
NSLI policy is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

